Exhibit 10.20

Separation Agreement

This Separation Agreement (“Agreement”) is made by and between Dixon R. Doll,
Jr., an individual (the “Employee”) and Violin Memory, Inc. (the “Company”), and
effective seven calendar days after the date this Agreement is signed by the
Employee (“Effective Date”). The Employee must sign and return this Agreement
within twenty-one (21) days of his receipt of this Agreement (but not before the
Separation Date (defined below)), and not revoke the Agreement to be eligible
for the severance benefits described below.

Recital

The Employee has resigned from his employment with the Company effective
January 2, 2014 (“Separation Date”). In accordance with Employee’s Employment
Agreement, dated July 6, 2009 (the “Employment Agreement”), the Company desires
to provide the Employee with severance pay and benefits in exchange for this
Release (as defined below).

The Employee acknowledges that, as of the date Employee signs this Agreement,
Employee has received payment of all wages due, which included payment of
accrued, but unused PTO of 10.25 days. The Employee represents that, upon
receipt of the payments set forth in paragraph 1 (which shall include payment of
accrued, but unused, PTO of 10.25 days), he has been paid all amounts he was
owed as salary, bonuses, commissions or other wages. Employee acknowledges that
he has received reimbursement of all reimbursable business expenses, which
includes his last request for reimbursement in the amount of $824.49.

Agreement

Based upon the information stated in the above Recital and the statements,
promises and agreements contained below, the parties hereby agree as follows:

 

  1. Subject to Employee’s continued employment through the Separation Date, the
Company will agree to pay the following severance payments to Employee:

 

  a. The Company agrees to pay Employee a severance amount of three hundred
thousand dollars ($300,000.00), which is equal to twelve months of Employee’s
base pay (“Severance Amount”). The Severance Amount will be paid over a 12 month
period in 24 equal installments of $12,500, less standard withholding, on the
Company’s regularly scheduled pay days, beginning the first pay day following
the Effective Date of this Agreement but in no event later than 60 days after
the Separation Date, with the first payment to include installments retroactive
to the Separation Date.

 

  b. The Company agrees to pay Employee a one-time lump sum payment within 10
days after the Effective Date equal to $115,479, less applicable withholding,
which is equal to the pro rata portion of the target annual bonus for Fiscal
2014, less the portion of the annual bonus already paid.

 

1



--------------------------------------------------------------------------------

  c. If and to the extent that the Employee elects to continue health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
then for the twelve month period from February 2014 through January 2015 (“COBRA
Payment Period”), the Company will reimburse the Employee for the premiums paid
by the Employee for health insurance for the Employee and his
dependents. Following the Effective Date, such reimbursement shall be paid on
the date premium payments are due, with the reimbursement payment for any
premium(s) paid by Employee during the COBRA Payment Period prior to the
Effective Date, payable within 10 days following the Effective Date. The
Employee is solely responsible for filing any necessary paperwork for COBRA
coverage and payment of all premiums and will provide the Company with
documentation demonstrating the amount of the monthly premium to be paid and the
date such premiums are to be paid.

 

  2. The Parties agree that Employee holds the following equity awards,
including options to purchase shares of the Company’s Common Stock (each, an
“Option” and collectively, the “Options”) and restricted stock units (each, an
“RSU” and collectively, the “RSUs”):

 

Date of
Grant

   Type of
Award    Number of
Shares
Granted      Exercise
Price Per
Share      Number of
Shares Vested
as of January 2,
2014      Number of
Shares
Unvested as of
January 2,
2014      Number of
Shares to be
Accelerated  

1/28/2011

   ISO      75,000       $ 0.14         75,000         0         0   

1/28/2011

   ISO      325,000       $ 0.14         306,944         18,056         18,056
  

9/6/2011

   NSO      48,181       $ 1.42         48,181         0         0   

9/6/2011

   NSO      109,566       $ 1.42         92,488         17,078         17,078   

9/6/2011

   ISO      1,819       $ 1.42         1,819         0         0   

9/6/2011

   ISO      240,434       $ 1.42         170,011         70,423         70,423
  

11/15/2012

   RSU      600,000         0         150,000         450,000         300,000   

9/3/2013

   RSU      150,000         0         0         150,000         75,000   

a. Except as provided in subparagraph (b) below, all of the Options and RSUs
that are unvested as of the Separation Date shall terminate on the Separation
Date.

b. Notwithstanding subparagraph (a) above, the number of shares set forth under
the column entitled “Number of Shares to be Accelerated” in the table contained
in subparagraph (a) above with respect to such applicable Option or RSU shall
immediately vest as of the Separation Date subject to Employee’s continued
employment through the Separation Date and compliance with the provisions of
this Agreement.

 

2



--------------------------------------------------------------------------------

c. Notwithstanding the provisions of the applicable RSU agreements, the
settlement date for the RSUs that become accelerated pursuant to this Agreement
shall be on a date during the period starting on the first trading day following
the expiration of the underwriter’s lock-up agreement applicable to the shares
of Company Common Stock and ending on April 30, 2014. For the 150,000 RSUs that
are vested prior to the Separation Date, the settlement date shall be no later
than March 15, 2014. Employee agrees to pay the Company cash in the amount of
tax owed at settlement on such applicable settlement date.

d. Following the Separation Date, the Options which are vested, or which vest
pursuant to this Agreement, will remain exercisable in accordance with their
terms after termination of service, for the period of time specified in the
applicable stock option plan and agreement for exercisability following
termination of service; provided, however, that the Options will in no event
remain exercisable beyond their applicable expiration dates and will be subject
to earlier termination in accordance with the terms of the applicable stock
option plan and agreement.

Except as set forth in this Agreement, the stock option agreements governing the
Options and the restricted stock unit agreements governing the RSUs will remain
in full force and effect, and Employee agrees to remain bound by those
agreements.

 

  3. In exchange for the severance benefits set forth in paragraphs 1 and 2
above, the Employee releases and forever discharges the Company and each of its
employees, officers, directors, shareholders, agents, predecessors and
successors in interest, parents, subsidiaries, attorneys, and assigns
(“Company-Affiliates”), from any and all claims, demands, obligations and/or
liabilities which arise out of or relate to any action by the Company or the
Company-Affiliates or omission to act by the Company or the Company-Affiliates
occurring on or before the date this Agreement is signed by the Employee (the
“Release”).

 

  4. There are certain claims which, under state or federal statutes or
regulations, may not be released or may not be released except with the
participation and approval of a state or federal agency. The Release is not
intended to cover and does not extend to these claims or other claims that, by
law, cannot be released in an agreement between an employer and an employee.

 

  5.

To the extent permitted by law, the Release includes, but is not limited to,
release of any and all claims arising out of the Employee’s employment with the
Company or Company-Affiliates and the termination of that employment. This
includes a release of any rights or claims the Employee may have under the Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et seq., (as
amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §626(f)) which
prohibits age discrimination in employment, Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§2000, et seq., which prohibits discrimination in employment

 

3



--------------------------------------------------------------------------------

based on race, color, national origin, religion, or sex, the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work, the Americans
with Disabilities Act (42 U.S.C. §§12101, et seq.), which prohibits
discrimination against the disabled, the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. §§1001, et seq., the Family Medical Leave Act (29 USC
§2601, et seq) which provides job security to employees due to certain absences
from work, the Fair Labor Standards Act, 29 U.S.C. §§201 et seq., (as amended),
the California Fair Employment and Housing Act (“FEHA”), Government Code
§§12940, et seq., the California Labor Code, the California Private Attorney
General Act, or any other federal, state or local laws or regulations relating
to terms and conditions of employment. The Release also includes any claims for
unpaid wages, wrongful discharge, breach of contract, fraud, misrepresentation,
intentional and negligent infliction of emotional distress, harassment,
defamation and any claims that the Company or any Company-Affiliate has dealt
with the Employee unfairly, unlawfully or in bad faith.

 

  6. To the maximum extent permitted by law, the Release extends to all claims
of every nature and kind whatsoever, whether known or unknown, suspected or
unsuspected. The Employee expressly waives the provisions of Section 1542 of the
Civil Code which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

  7. The Release does not waive any rights or claims that the Employee might
have arising after the date the Employee signs this Agreement.

 

  8. Employee hereby agrees to resign as an employee and officer of the Company
and any subsidiaries thereof effective as of the Separation Date. Employee
further agrees to resign as a member of the Company’s Board of Directors
effective as of the Separation Date.

 

  9. The Employee promises and states that the Employee has not given or sold
any claim discussed in this Agreement to anyone and that the Employee has not
filed a lawsuit, claim, or charge with any court or government agency asserting
any claims that are released by the Release. Without limiting the generality of
the foregoing, the Employee agrees that the Employee will not bring or
participate in any class action or collective action against the Company which
asserts, in whole or in part, any claim(s) which arose prior to the date this
Agreement is signed by the Employee, whether or not such claims are covered by
the Release.

 

  10.

The Employee promises and states that he has returned to the Company all
property belonging to the Company or authored by the Company (other than the

 

4



--------------------------------------------------------------------------------

Employee’s personal copies of his employment, payroll and benefits records),
including, but not limited to, keys and passes, credit cards, computer hardware
and software, papers, manuals, records, drawings, and documents.

 

  11. The Employee promises and agrees that he will not, except upon written
authorization from the Company or as required by law, disclose any confidential
or proprietary information belonging to or concerning the Company, and/or
Company-Affiliates, vendors, or customers, including, without limitation,
financial data, business and marketing plans, budgets, personnel information,
product designs and specifications, research and development plans and budgets,
technical drawings and specifications, manufacturing methods, technical know-how
or other trade secrets. With the exception of the post-employment covenant not
to compete in paragraph 4, the Employee acknowledges and reaffirms the
Proprietary Information and Inventions Agreement (“PIIA”) executed upon
commencement of his employment, a copy of which is attached to this Agreement.
Employee understands and agrees that, with the exception of the post-employment
covenant not to compete in paragraph 4 of the PIIA, Employee continues to owe
certain obligations to the Company after his separation from the Company’s
employment. For the avoidance of doubt, Employee agrees to continue to abide by
his obligation not to solicit Company employees for a period of one year from
the Separation Date.

 

  12. Until such time as this Agreement is publicly disclosed by the Company in
accordance with applicable SEC rules and regulations, the Employee promises to
hold the provisions of this Agreement in strictest confidence. The Employee may
disclose this Agreement, in confidence, to his immediate family, to his
attorneys, accountants, auditors, tax preparers and financial advisors, and as
may be necessary to enforce its terms or as otherwise required by law.
Otherwise, the Employee agrees not to publicize or disclose its terms to anyone,
in any manner. In particular (but without limitation), the Employee agrees not
to discuss the terms of this Agreement with former or current employees,
clients, suppliers, subcontractors or other business contacts of the Company.

 

  13. Employee agrees not to act in any manner that might damage the business of
the Company. Employee agrees not to counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless under a subpoena or other court
order to do so.

 

  14.

This Agreement recognizes the rights and responsibilities of the Equal
Employment Opportunity Commission (“EEOC”) and the California Department of Fair
Employment and Housing (“DFEH”) to enforce the statutes which come under their
jurisdiction. This Agreement is not intended to prevent Employee from initiating
or participating in any investigation or proceeding conducted by the EEOC or the
DFEH; provided, however, that nothing in this section limits or

 

5



--------------------------------------------------------------------------------

affects the finality or the scope of the Release. The Employee has waived and
released any claim the Employee may have for damages based on any alleged
discrimination and may not recover damages in any proceeding conducted by the
EEOC or the DFEH.

 

  15. Indemnification: Entering into this Agreement shall not in any way limit
or affect the rights and obligations of the Employee or the Company with respect
to indemnification and coverage under the Company’s policy of commercial general
liability and directors and officers liability insurance pursuant to Section 14
(“Indemnification”) of the Employment Agreement, Section 7.6 (“Indemnification”)
of the Company’s Bylaws, Delaware law, or any source whatsoever. To the extent
that Employee has reasonably determined that there may be a conflict of interest
between Employee and the Company in the defense of a proceeding, Employee shall
have the right to obtain independent counsel in connection with that proceeding.

 

  16. Employee agrees to refrain from any disparagement, defamation, libel or
slander of the Company or Company-affiliates or tortious interference with the
contracts and relationships of the Company. The Company, on behalf of its
current Board of Directors (with the exception of Don Basile) and current
executive officers, agrees to refrain from any disparagement, defamation, libel
or slander of Employee or tortious interference with the contracts and
relationships of Employee.

 

  17. This Agreement is to be governed by California law.

 

  18. Payments and benefits provided under this Agreement are taxable under the
laws of the United States and the State of California and will be subject to all
required withholdings and court ordered wage assignments and/or garnishments.

 

  19. If any portion of this Agreement is found to be unenforceable, then both
the Employee and the Company desire that all other portions that can be
separated from it or appropriately limited in scope shall remain fully valid and
enforceable.

 

  20.

Except as prohibited by law, any legal dispute between the Employee the Company
(or between the Employee and any Company-Affiliates, each of whom is hereby
designated a third party beneficiary of this agreement regarding arbitration)
arising out of the Employee’s employment or termination of employment or this
Agreement (a “Dispute”) will be resolved through binding arbitration in Santa
Clara County, California under the Arbitration Rules set forth in California
Code of Civil Procedure Section 1280 et seq., and pursuant to California law.
Nothing in this arbitration provision is intended to prevent the Employee from
filing charges with state or federal agencies. THE PARTIES UNDERSTAND THAT BY
AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO A JURY TRIAL. This arbitration provision is not intended to modify or
limit

 

6



--------------------------------------------------------------------------------

substantive rights or the remedies available to the parties, including the right
to seek interim relief, such as injunction or attachment, through judicial
process, which shall not be deemed a waiver of the right to demand and obtain
arbitration.

 

  21. This Agreement is intended by the parties to be their final agreement. The
statements, promises and agreements in this Agreement may not be contradicted by
any prior understandings, agreements, promises or statements. The Employee
states and promises that in signing this Agreement he has not relied on any
statements or promises made by the Company, other than the promises contained in
this Agreement. Any changes to this Agreement must be in writing and signed by
both parties.

 

  22. If Employee breaches his agreements hereunder, the Company may stop
providing the severance benefits described in Paragraph 1 and 2 the Employee
will return to the Company all severance payments which have been made up to
that date, except as provided by law. All of the other terms of this Agreement
will remain in full force and effect.

 

  23. If either party files any arbitration, lawsuit, claim, or charge based on,
or in any way related to, the Employee’s employment with the Company, any claim
that the Employee has released in the Release or the promises and agreements
contained in this Agreement, the party that wins the lawsuit or arbitration or
prevails on the claim or charge will be entitled to recover from the other party
all costs it incurs in connection with the dispute, including reasonable
attorneys’ fees.

 

  24. Paragraphs 22 and 23 shall not apply if the Employee asserts a claim under
the Age Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et
seq., (as amended by the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f)), even though such claim is barred by the Release given by the Employee
in this Agreement. This Paragraph does not limit the completeness or finality of
Release. It only limits the Company’s remedies in the event that the employee
asserts certain claims barred by the Release.

 

  25. In accordance with the Employment Agreement, the Company shall reimburse
Employee for attorneys’ fees incurred in connection with the review and
negotiation of this Agreement, up to a maximum of six-thousand dollars
($6,000.00).

 

  26. In signing this Agreement, the Employee intends to bind himself and his
heirs, administrators, executors, personal representatives and assigns.

 

  27. The Employee is advised to consult with an attorney before signing this
Agreement. The Employee understands that the choice of whether or not to sign
this Agreement is the Employee’s decision. The Employee acknowledges that the
Employee has been given at least twenty-one (21) days to consider this Agreement
before signing it.

 

7



--------------------------------------------------------------------------------

  28. The Employee may revoke this Agreement within seven (7) days of signing
it. Revocation can be made by sending a written notice of revocation to the
Company. For such revocation to be effective, notice must be received no later
than 5:00 p.m. on the seventh calendar day after the Employee signs this
Agreement. If the Employee revokes this Agreement, it shall not become effective
or enforceable and the Employee will not receive the severance package described
in this Agreement.

In order to bind the parties to this Agreement, the parties, or their duly
authorized representatives have signed their names below.

 

Violin Memory, Inc.       Dixon R. Doll, Jr. By /s/ Howard Bain III       /s/
Dixon R. Doll Jr.       January 2, 2014       Date Signed By Employee

 

8